      Case 2:20-cv-01321-GGG-MBN Document 26 Filed 12/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    :
JW DOE                              :                CIVIL ACTION
                                    :
            Plaintiff,              :                NO. 20-cv-1321
                                    :
      v.                            :                SECTION “T”(5)
                                    :                GGG-MBN
ARCHDIOCESE OF NEW ORLEANS :
INDEMNITY, INC., et al              :
                                    :
            Defendants.             :
____________________________________:

                          PLAINTIFF’S MOTION TO UNSEAL
                     THE DEPOSITON OF LAWRENCE HECKER and
                 RE-DESIGNATE DOCUMENTS AS “NON-CONFIDENTIAL”

       NOW INTO COURT comes plaintiff J.W. Doe, through undersigned counsel, who

respectfully requests that this Court unseal the deposition transcript of defendant Lawrence Hecker

along with the documents attached to the deposition transcript.


       WHEREFORE, Plaintiff J.W. Doe respectfully requests that the motion be granted and

that the deposition of Lawrence Hecker be unsealed and re-designate documents as “non-

confidential.”

                                                     Respectfully submitted,

                                                     /s/ Richard C. Trahant
                                                     RICHARD C. TRAHANT (# 22653)
                                                     ATTORNEY AT LAW
                                                     2908 Hessmer Avenue
                                                     Metairie, LA 70002
                                                     Telephone: (504) 780-9891
                                                     FAX: (504) 780-9891
                                                     Email: trahant@trahantlawoffice.com

                                                     -AND-


                                                1
     Case 2:20-cv-01321-GGG-MBN Document 26 Filed 12/23/20 Page 2 of 2




                                                     SOREN E. GISLESON La Bar No. 26302
                                                     HERMAN, HERMAN & KATZ
                                                     820 O’Keefe Avenue
                                                     New Orleans, Louisiana 70113
                                                     Tel: (504) 581-4892
                                                     Fax: (504) 561-6024
                                                     Email: sgisleson@hhklawfirm.com

                                                     -AND-

                                                     JOHN H. DENENEA, JR. (#18861)
                                                     SHEARMAN~DENENEA, L.L.C.
                                                     4240 Canal Street
                                                     New Orleans, LA 70119
                                                     Telephone: (504) 304-4582
                                                     FAX: (504) 304-4587
                                                     jdenenea@midcitylaw.com

                                                     Attorneys for J.W. Doe


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on all counsel of record by operation of

the Court’s electronic filing system on December 23, 2020.



                                                     /s/ Richard C. Trahant
                                                     RICHARD C. TRAHANT




                                                2
